Citation Nr: 0310229	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-12 158	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected disability of scar, 
residual of chip fracture, distal anterior tibia, left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958, with subsequent periods of service in the Air 
National Guard in the 1960s and 1970s.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating action that, in pertinent 
part, denied entitlement to service connection for a left 
knee condition secondary to service-connected disability of 
the left lower extremity.  

The appeal initially included additional issues decided by 
the Board in a December 2000 decision.  Also at that time, 
the Board remanded the matter remaining on appeal to the RO 
for additional development.  In May 2002, after completion of 
the requested development, the RO continued the denial of the 
veteran's claim.  Hence, the matter has been returned to the 
Board for further appellate consideration.

By rating decision of November 2002, the RO reduced the 
evaluation and recharacterized the veteran's service-
connected scar, left lower leg with atrophy of left leg and 
thigh, residuals of fractured left tibia, distal portion.  
The RO recharacterized his service-connected disability as 
scar, residual of chip fracture, distal anterior tibia, left 
leg, and in doing so, specifically excluded reference to 
atrophy of the left leg muscles.  The RO explained that 
atrophy was not shown to be related to an injury in service.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The weight of the competent and persuasive medical 
evidence establishes that there is no nexus between the 
veteran's left knee condition and his service-connected 
disability of scar, residual of chip fracture, distal 
anterior tibia, left leg.  


CONCLUSION OF LAW

Service connection for a left knee condition, claimed as 
secondary to service-connected disability of scar, residual 
of chip fracture, distal anterior tibia, left leg, is not 
warranted.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

Although the claim was initially denied as not well grounded, 
the April 1999 rating decision, the May 1999 Statement of the 
Case, and the December 1999 and April 2002 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim for service connection and the bases for the denial 
of the claim.  Moreover, the Board's December 2000 remand put 
the veteran on notice of the VCAA.  Hence, the Board finds 
that they have been given notice of the information and 
evidence needed to substantiate the claim, and, as evidenced 
by various letters soliciting information and/or evidence 
(see, e.g., RO letter of February 10, 2001) have been 
afforded opportunities to submit such information and 
evidence.  Furthermore, via various RO correspondence, to 
include the February 2001 letter, which instructed the 
veteran to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He 
was specifically advised by letter of May 2001 that if there 
were additional medical evidence it was his responsibility to 
obtain the records.  

The Board also finds that all necessary development has been 
accomplished.  The veteran and his representative have 
provided argument on the pertinent fact in statements 
associated with the claims file.  Additionally, as indicated 
above, in February 2001, pursuant to the Board's remand, the 
RO requested that the veteran identify sources of medical 
treatment records his left knee condition.  The veteran 
responded that he received current treatment at the VA 
Medical Center in Togus, Maine and past treatment at the Mayo 
Regional Hospital.  VA outpatient treatment records were 
associated with the veteran's claims file.  A February 2002 
response from the Mayo Regional Hospital reported that the 
veteran's records were destroyed.  In February 2002, the 
veteran was afforded a VA examination.  Following examination 
and review of the veteran's claims file, the examiner 
expressed an opinion as to the nature, extent and etiology of 
the veteran's left knee condition.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Analysis

The veteran's service medical records reflect that in May 
1957, he was involved in a motorcycle accident that caused a 
dislocation of the left shoulder; a laceration of the left 
lower leg with no artery or nerve involvement; a laceration 
of the left ankle medially, with no artery or nerve 
involvement; and a chip fracture of the left tibia, anterior 
lip, distal portion, with no artery or nerve involvement.  
Medical records dated the day of the accident indicate that 
besides the dislocated left shoulder, the veteran had 
contusions and avulsion lacerations of the left lower leg.  
The leg wounds were cleaned, debrided, and irrigated, and 
drains were put in.  There are no other medical records that 
show that the veteran received any other injuries as a result 
of the accident.

A separation examination report dated in September 1958 
includes a notation as to the presence of a 3 1/2-inch scar 
on the calf of the left leg.  The scar was well healed and 
non-symptomatic.  There are no other service medical records 
that indicate that the veteran received any other treatment 
for a left knee condition or received any other injury to his 
left knee while in service.  The service medical records are 
negative for complaints or treatment of a left knee 
disability.

The report of a VA orthopedic examination dated in July 1959 
reflects that the veteran had slight atrophy of both the left 
thigh and calf, and an old healed laceration on the left leg, 
but the examiner was unable to see evidence of any other 
objective pathology in this region other than a pronated 
foot, which he felt could possibly be causing some mild 
symptoms in his left foot in association with a possible foot 
strain accompanying his pronation.  The examiner indicated 
that the evidence he reviewed made it questionable whether 
the veteran sustained a chip fracture in the 1957 incident.  
The examiner stated that if he did, the chip fracture must 
have been very small and might have been reabsorbed, as the 
chip fracture could not be visualized on X-ray at this point.

Service connection for scar, left lower leg, with atrophy 
left leg and thigh and residuals of fracture distal portion, 
left tibia was granted by a rating decision in September 
1959.  

The veteran suffered a severe fracture dislocation of his 
left ankle in November 1982.  The veteran stumbled as he left 
his camp, twisting his left ankle.  A large portion of the 
posterior lip of the distal tibia remained in good position, 
but the rest of the tibia was dislocated forward.  The 
relationship of the talus with the calcaneus seemed to have 
been disturbed.  Subsequent to the injury of November 1982, 
the record reveals that the veteran underwent numerous 
surgical repairs of his left ankle.  

A VA consultation report dated in October 1997 indicates that 
the veteran had pain in his knees, but this appeared to be 
pain radiating from the veteran's back.  X-rays taken at that 
time showed the veteran's left knee to be normal.  The 
examiner at that time indicated that the veteran might have 
some early degenerative changes but that his knee problems 
probably resulted from his low back syndrome.

A progress note dated in March 1998 reveals that the veteran 
had several months of significant discomfort in the left 
proximal knee border of the lateral patella.  The knee was 
not found to have any tenderness, heat, or effusion at that 
time.  The examiner recommended that the veteran perform some 
quadriceps/patella exercises.

A letter submitted from H. Gary Parker, M.D., in December 
1998, related a partial medical history of the veteran.  Dr. 
Parker indicated that the original incident of 1957 caused 
considerable cartilage damage to the veteran's left ankle and 
that over the ensuing years, his abnormal gait pattern put 
stress on his lower back.  However, while Dr. Parker opined 
that left shoulder, ankle, foot and low back conditions were 
related to an in-service injury in 1957, no opinion was 
offered linking such injury to a current left knee 
disability.  

During VA examination in February 1999, the veteran did not 
report specific complaints pertaining to a left knee 
condition.  The examiner opined that the chip fracture of the 
left ankle was not responsible for the development of low 
back condition and that atrophy of the left calf, thigh and 
foot was probably the result of disuse due to a post-service 
accident or a congenital abnormality.  

When seen in a VA orthopedic consultation in May 1999, the 
diagnoses included bilateral weak knees.  Although the 
examiner partly attributed this condition to the veteran's 
low back disorder, a clear etiological opinion with respect 
to the left knee condition was not entered.  VA outpatient 
treatment records for the period from May 2001 to November 
2002 do not show complaints or treatment for a left knee 
condition.  

The veteran was afforded a VA examination in February 2002 at 
which time the veteran reported left knee pain under the 
kneecap.  He reported that the knee did not lock.  However, 
it did give way and felt as if it would go "backwards".  
The knee would swell from time to time and occasionally was 
stiff.  X-ray examination of the left knee revealed minimal 
degenerative changes in the medial compartment.  The examiner 
initially opined that the veteran's minor left knee condition 
was worsened or caused by his service-connected left lower 
extremity.  

However, in a March 2002 addendum, the examiner recounted a 
thorough history of the veteran's medical condition.  He 
concluded that the knee was affected by mild degenerative 
changes in the medial compartment, but that such was not 
likely to cause instability or falls.  He noted that atrophy 
noted in the left thigh and calf was a more likely cause of 
the left leg giving away.  The etiology of the atrophy was 
not understood with it associated muscular weakness.  The 
examiner noted that prior physicians had attributed atrophy 
to disuse or to a congenital abnormality (although the Board 
notes that were no prior opinions linking a current left knee 
condition to his service-connected disability).  

The examiner opined that the veteran's ankle had completely 
healed by May 1959 and that remaining asymptomatic scars were 
not the cause of atrophy or weakness in the left leg.  
Finally, he opined that the veteran's current left knee 
condition was most likely related to aging, constitutional 
factors and a post-service injury to the left ankle and not 
due to the chip fracture in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  . 
A "determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In this case, the veteran does not contend that his left knee 
condition was incurred as a result of an injury in service.  
Rather, he claims that his left knee condition is due to his 
service-connected scar, residual of chip fracture, distal 
anterior tibia, left leg.  In such cases, service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering all relevant evidence in light of the above-noted 
criteria, the Board finds that the preponderance of the 
evidence is against the claim for service connection for left 
knee disability claimed as secondary to service-connected 
disability of the left lower extremity.  In this regard, the 
Board notes that there is no persuasive medical evidence 
linking the veteran's current left knee condition to his 
service-connected lower extremity disability.  In fact, the 
preponderance of the competent evidence of record that 
indicates that the veteran's service-connected disability did 
not cause or aggravate the left knee condition weighs against 
the claim.  In this respect, the Board finds probative the VA 
examiner's opinion rendered in March 2002, that residuals 
from an injury occurred in service in 1957 did not result in 
a current disability.  Furthermore, the Board notes that 
examiners have linked his knee condition to causes other than 
the result of a service-connected disability.  In this 
regard, one examiner opined that his knee condition was due 
to a low back condition, and another opined that it was due 
to the effects of aging or a post-service injury to his left 
ankle.  The Board finds the VA examiner's initial opinion 
expressed in February 2002 to be of extremely limited 
probative value.  While an opinion was initially expressed 
supporting the veteran's claim, later, after a review of the 
entire claims file, to include private and VA outpatient 
treatment records, the examiner essentially reversed his 
position.  Accordingly, the Board gives greater weight to the 
revised, more thorough report of March 2002.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board does not doubt the sincerity of the veteran's 
belief that there is a medical relationship between his left 
knee condition and his service-connected disability of the 
lower left extremity.  However, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide probative (persuasive) evidence on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

As establishing secondary service connection requires 
evidence of a relationship between a current disability and a 
service-connected disability, and as there is no such 
competent and persuasive evidence in this case, the Board 
must conclude that the criteria for service connection for a 
left knee condition claimed as secondary to service-connected 
disability of scar, residual of chip fracture, distal 
anterior tibia, left leg, must be denied.  See 38 C.F.R. § 
3.310.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application in this appeal.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

Service connection for a left knee disability, claimed as 
secondary to service-connected disability of scar, residual 
of chip fracture, distal anterior tibia, left leg, is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

